DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed on 03/11/2021.
Claims 1, 3, 5-8, 10, 14, 15, 19, and 20 are amended.
Claim 4 is cancelled.
Claims 1-3 and 5-20 are rejected.
Claims 1-3 and 5-20 are pending.

Drawings
The Drawings filed on 06/30/2017 are acceptable for examination purposes.

Specification
The Specification filed on 06/30/2017 is acceptable for examination purposes.

Response to Arguments
In reference to rejections under 35 USC § 101
Applicant asserts that attention network is a machine-learning concept, and is as such inherently tied to computer implementation. As recited in the claims, the attention network is used to identify a content element difference between two content segments and encode a state representation based on 
Examiner respectfully disagrees. The use of an attention network is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Examiner notes that during the Interview on 02/24/2021 examiner suggested language in how to overcome the rejections under 35 USC § 101, particularly adding a training step which is supported by the Instant Specification in at least ¶ [0014] and ¶ [0016]. Examiner notes that the current claim limitations do not recite the training process.
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive.

In reference to rejections under 35 USC § 103
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 101.


Claim 3 recites an additional step of “a representation of the first content segment with the first content element removed”. The additional step does not amount to significantly more because it is directed to an Abstract Idea because these steps are able to be performed mentally with a pen and paper, and therefore, qualify as a mental process.
Claim 5 recites an additional step of “deriving the answer to the first question includes using one or more content segments stored in the session memory”. The additional step does not amount to significantly more because it is directed to an Abstract Idea because these steps are able to be performed mentally with a pen and paper, and therefore, qualify as a mental process.
Claim 6 recites an additional step of “deriving the answer to the first question includes using the first content segment in relation to the first question to compute a score for one or more content elements within the session memory, the score reflecting a relevance of the identified content element with respect to the first question”. The additional step does not amount to significantly more because it is directed to an Abstract Idea because these steps are able to be performed mentally with a pen and paper, and therefore, qualify as a mental process.
Claim 7 recites an additional step of “deriving the answer to the first question includes using a neural network to identify a second content element within the first content segment that pertains to the first question”. The additional step does not amount to significantly more because it is directed to an Abstract Idea because these steps are able to be performed mentally with a pen and paper, and therefore, qualify as a mental process.

Claim 9 recites an additional step of “the memory further stores instructions for causing the system to perform operations comprising encoding the first content segment using a neural network to generate a representation of the first content segment”. The additional limitations only store and retrieve information in memory, these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim 10 recites an additional step of “processing the body of content based on the answer”. The additional step does not amount to significantly more because it is directed to an Abstract Idea because these steps are able to be performed mentally with a pen and paper, and therefore, qualify as a mental process.
Claim 11 recites additional steps of “based on a determination that the answer is correct with respect to the first question, selecting a third content segment” and “identifying a content element present in the third content segment that is not present in the first content segment nor the second content segment”. The additional steps do not amount to significantly more because they are directed to an Abstract Idea because these steps are able to be performed mentally with a pen and paper, and therefore, qualify as a mental process.
Claim 12 recites additional steps of “based on a determination that the answer is incorrect with respect to the first question, generating a second question based on the first content segment” and “processing one or more content segments stored in the session memory to compute an answer to the second question”. The additional steps do not amount to significantly more because they are directed to 
Claim 13 recites an additional step of “the memory further stores instructions for causing the system to perform operations comprising: initiating an operation based on the body of content, as processed”. The additional limitations only store and retrieve information in memory, these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim 18 recites an additional step of “initiating an operation based on the body of content, as processed”. The additional step does not amount to significantly more because it is directed to an Abstract Idea because these steps are able to be performed mentally with a pen and paper, and therefore, qualify as a mental process.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “comparing, […], the first content segment to the second content segment to identify a content element present in the first content segment that is not present in the second content segment”, “encoding, […], a state representation of the first content segment in relation to the second content segment based on the content element”, “generating, […], a first question based on a combination of the first content segment and the second content segment for the attention network”, “deriving, […], an answer to the first question using the state representation”, and “initiating an action based on the answer” which are directed to an Abstract Idea because these steps are able to be performed mentally with a pen and paper, and therefore, qualify as a mental process. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply 
Claim 15 recites an additional step of “processing the body of content based on the answer”. The additional step does not amount to significantly more because it is directed to an Abstract Idea because these steps are able to be performed mentally with a pen and paper, and therefore, qualify as a mental process.
Claim 16 recites additional steps of “based on a determination that the answer is correct with respect to the question, selecting a third content segment” and “comparing the third content segment to the first content segment and the second content segment to identify a content element present in the third content segment that is not present in the first content segment and the second content segment”. The additional steps do not amount to significantly more because they are directed to an Abstract Idea because these steps are able to be performed mentally with a pen and paper, and therefore, qualify as a mental process.
Claim 17 recites additional steps of “based on a determination that the answer is incorrect with respect to the first question, generating a second question based on the first content segment” and “processing one or more content segments stored in the session memory to compute an answer to the 

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “comparing, […], the first content segment to the second content segment to identify a content element present in the first content segment that is not present in the second content segment”, “encoding, […], a state representation of the first content segment in relation to the second content segment based on the content element”, “generating, […], a first question based on a combination of the first content segment and the second content segment for the attention network”, “deriving, […], an answer to the first question and the second content segment for the attention network”, “further processing the body of content based on the answer”, “selecting a third content segment”, and “comparing the third content segment to the first content segment and the second content segment to identify a content element present in the third content segment that is not present in the first content segment and the second content segment” which are directed to an Abstract Idea because these steps are able to be performed mentally with a pen and paper, and therefore, qualify as a mental process. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The generic computer elements are “non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to perform operations”, “session memory”, “an attention network”, and “a question simulator”. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements 
Claim 20 recites an additional step of “deriving the answer to the first question includes using the first content segment in relation to the first question to compute a score for one or more content elements within the session memory, the score reflecting a relevance of the content element with respect to the first question”. The additional step does not amount to significantly more because it is directed to an Abstract Idea because these steps are able to be performed mentally with a pen and paper, and therefore, qualify as a mental process.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In reference to claim 1. The claim recites the limitation of “comparing, with an attention network, the first content segment […]”. Examiner notes that the Instant Specification does not disclose an attention network for comparing content segments to identify content elements as recited in the claim.
The claim recites the limitation of “encoding, with the attention network, a state representation […]”. Examiner notes that the Instant Specification does not disclose an attention network for encoding a state representation as recited in the claim.
The claim recites the limitation of “generating, with a question simulator, a first question based on a combination of the first content segment and the second content segment for the attention network”. Examiner notes that the Instant Specification does not disclose a question simulator for generating a question based on a combination of the first content segment and the second content segment for the attention network as recited in the claim.
The claim recites the limitation of “deriving, with the attention network, an answer […]”. Examiner notes that the Instant Specification does not disclose an attention network for deriving an answer as recited in the claim.
The claim recites the limitation of “deriving, with the attention network, an answer to the first question using the state representation”. Examiner notes that the Instant Specification does not disclose an attention network for deriving an answer as recited in the claim.


In reference to claim 6. The claim recites the limitation of “deriving the answer to the first question includes using the first content segment in relation to the first question to compute a score for one or more content elements within the session memory, the score reflecting a relevance of the identified content element with respect to the first question”. Examiner notes that the only instance of a score/metric in the Instant Specification is on ¶ [0053], the Instant Specification is silent about deriving the answer to compute a score.

In reference to claim 7. The claim recites the limitation of “deriving the answer to the first question includes using a neural network to identify a second content element within the first content segment that pertains to the first question”. Examiner notes that the Instant Specification does not disclose deriving an answer to the first question using a neural network to identify a second content element within the first content segment as recited in the claim.

In reference to claim 14. The claim recites the limitation of “comparing, with an attention network, the first content segment […]”. Examiner notes that the Instant Specification does not disclose an attention network for comparing content segments to identify content elements as recited in the claim.
The claim recites the limitation of “encoding, with the attention network, a state representation […]”. Examiner notes that the Instant Specification does not disclose an attention network for encoding a state representation as recited in the claim.
combination of the first content segment and the second content segment for the attention network as recited in the claim.
The claim recites the limitation of “deriving, with the attention network, an answer to the first question using the state representation”. Examiner notes that the Instant Specification does not disclose an attention network for deriving an answer as recited in the claim.
The claim recites the limitation of “deriving, with the attention network, an answer to the first question using the state representation”. Examiner notes that the Instant Specification does not disclose deriving an answer to the first question using the state representation as recited in the claim.

In reference to claim 19. The claim recites the limitation of “comparing, with an attention network, the first content segment […]”. Examiner notes that the Instant Specification does not disclose an attention network for comparing content segments to identify content elements as recited in the claim.
The claim recites the limitation of “encoding, with the attention network, a state representation […]”. Examiner notes that the Instant Specification does not disclose an attention network for encoding a state representation as recited in the claim.
The claim recites the limitation of “generating, with a question simulator, a first question based on a combination of the first content segment and the second content segment for the attention network”. Examiner notes that the Instant Specification does not disclose a question simulator for generating a question based on a combination of the first content segment and the second content segment for the attention network as recited in the claim.

The claim recites the limitation of “deriving, with the attention network, an answer to the first question and the second content segment for the attention network”. Examiner notes that the Instant Specification does not disclose deriving n answer to the first question and the second content segment for the attention network as recited in the claim.

In reference to claim 20. The claim recites the limitation of “deriving the answer to the first question includes using the first content segment in relation to the first question to compute a score for one or more content elements within the session memory, the score reflecting a relevance of the content element with respect to the first question”. Examiner notes that the only instance of a score/metric in the Instant Specification is on ¶ [0053], the Instant Specification is silent about deriving the answer to compute a score.

In reference to dependent claims 2, 3, 5-13, 15-18, and 20. Claims 2, 3, 5-13, 15-18, and 20 do not cure the deficiencies noted in the rejection of independent claim(s) 1, 14, or 19. Therefore, these claims are rejected under the same rationale as claim(s) 1, 14, and 19.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“attention network” in claim 1.
“question simulator” in claim 1.
“attention network” in claim 14.
“question simulator” in claim 14.
“attention network” in claim 19.
“question simulator” in claim 19.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1. Claim limitations “attention network” and “question simulator” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Instant Specification insufficient disclosure of the corresponding to the structure of the “attention network”, the disclosure is devoid of any structure that performs the function in the claim, and the structure described in the specification does not perform the entire function in the claim. The Instant Specification insufficient disclosure of the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In reference to claim 14. Claim limitations “attention network” and “question simulator” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Instant Specification insufficient disclosure of the corresponding to the structure of the “attention network”, the disclosure is devoid of any structure that performs the function in the claim, and the structure described in the specification does not perform the entire function in the claim. The Instant Specification insufficient disclosure of the corresponding to the structure of the “question simulator”, the disclosure is devoid of any structure that performs the function in the claim, and the structure described in the specification does not perform the entire function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In reference to claim 19. The claim recites the limitation of “deriving, with the attention network, an answer to the first question and the second content segment for the attention network”. Examiner notes that the limitation is unclear, it recites using the attention network to derive an answer for itself, how does the attention network derive an answer for the attention network?

Examiner further notes that claim limitations “attention network” and “question simulator” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Instant Specification insufficient disclosure of the corresponding to the structure of the “attention network”, the disclosure is devoid of any structure that performs the function in the claim, and the structure described in the specification does not perform the entire function in the claim. The Instant Specification insufficient disclosure of the corresponding to the structure of the “question simulator”, the disclosure is devoid of any structure that performs the function in the claim, and the structure described in the specification does not perform the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In reference to dependent claims 2, 3, 5-13, 15-18, and 20. Claims 2, 3, 5-13, 15-18, and 20 do not cure the deficiencies noted in the rejection of independent claim(s) 1, 14, or 19. Therefore, these claims are rejected under the same rationale as claim(s) 1, 14, and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan et al. (hereinafter Narasimhan) “Language Understanding for Text-based Games using Deep Reinforcement Learning” in view of Socher et al. (hereinafter Socher) US 20170024645 A1 in view of Heilman et al. (hereinafter Heilman) “Good Question! Statistical Ranking for Question Generation”.
In reference to claim 1. Narasimhan teaches a system comprising:
“initiating an action based on the answer” (Narasimhan in at least Fig. 1, Fig. 2, Algorithm 1, § 3, and § 4 discloses initiating an action based on the answer, see at least steps 6-12 in Algorithm 1 “Select a random action at […] Select at = argmax Q(st; a) […] Execute action at and observe reward rt and new state st+1”).


“a processing device”;
“a memory coupled to the processing device and storing instructions that, when executed by the processing device, cause the system to perform operations” comprising:
“storing a first content segment and a second content segment from a body of content in session memory”;
“comparing, with an attention network, the first content segment to the second content segment to identify a content element present in the first content segment that is not present in the second content segment”;
“encoding, with the attention network, a state representation of the first content segment in relation to the second content segment based on the content element”;
“updating the session memory with the state representation for the first content segment and the second content segment”;
“deriving, with the attention network, an answer to the first question using the state representation”;
However, Socher discloses:
“a processing device” (Socher in at least Fig. 13 and ¶ [0121]-[0123]);
“a memory coupled to the processing device and storing instructions that, when executed by the processing device, cause the system to perform operations” (Socher in at least Fig. 13 and ¶ [0121]-[0123]) comprising:
“storing a first content segment and a second content segment from a body of content in session memory” (Socher in at least ¶ [0033], ¶ [0037], ¶ [0039], ¶ [0088], ¶ [0090]-[0093], and ¶ [0101]-[0106] discloses an episodic memory and 
“comparing, with an attention network, the first content segment to the second content segment to identify a content element present in the first content segment that is not present in the second content segment” (Socher in at least ¶ [0033], ¶ [0037], ¶ [0039], ¶ [0088], ¶ [0090]-[0093], and ¶ [0101]-[0106] discloses an episodic memory and attention based Gated Recurrent Unit (GRU), and comparing the first content segment to the second content segment to identify a content element present in the first content segment that is not present in the second content segment. Socher discloses an attention mechanism);
“encoding, with the attention network, a state representation of the first content segment in relation to the second content segment based on the content element” (Socher in at least ¶ [0107]-[0111], ¶ [0136], and ¶ [0171] discloses encoding a state representation of the first content segment in relation to the second content segment based on the content element);
“updating the session memory with the state representation for the first content segment and the second content segment” (Socher in at least ¶ [0086]-[0088] “updating the episodic memories continuously”);
“deriving, with the attention network, an answer to the first question using the state representation” (Socher in at least ¶ [0039], ¶ [0041], ¶ [0059], ¶ [0087], and ¶ [0088] discloses processing the session memory to compute an answer to the question(s));
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Narasimhan and Socher. Narasimhan teaches a Long Short-Term 

Narasimhan and Socher do not explicitly disclose:
“generating, with a question simulator, a first question based on a combination of the first content segment and the second content segment for the attention network”;
However, Heilman discloses:
“generating, with a question simulator, a first question based on a combination of the first content segment and the second content segment for the attention network” (Heilman in at least Fig. 1, § 1, § 4 discloses generating a question based on the content segment(s));
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Narasimhan, Socher, and Heilman. Narasimhan teaches a Long Short-Term Memory-Deep Q-Network (LSTM-DQN) model for analyzing text. Socher teaches a unified framework that reduces every task in natural language processing to a question answering problem over an input sequence. Heilman teaches automatically generating questions from reading materials. One of ordinary skill would have motivation to combine Narasimhan, Socher, and Heilman because by ranking the output of rule-based natural language generation system, existing knowledge about WH-movement from linguistics can be leveraged to model the complex transformations and long distance dependencies present in questions (Heilman § 8).

In reference to claim 2. Narasimhan, Socher, and Heilman teach the system of claim 1 (as mentioned above), wherein generating the first question comprises:
Heilman further discloses:
“removing at least one content element from the first content segment” (Heilman in at least § 1, § 4, and § 7 discloses sentence simplification and transformations which includes removing at least one content element from the content segment).

In reference to claim 3. Narasimhan, Socher, and Heilman teach the system of claim 2 (as mentioned above), wherein the first question comprises:
Heilman further discloses:
“a representation of the first content segment with the first content element removed” (Heilman in at least § 1, § 4, and § 7 discloses sentence simplification and transformations which includes a representation of the content segment with the content element removed).

In reference to claim 5. Narasimhan, Socher, and Heilman teach the system of claim 1 (as mentioned above), wherein:
Socher further discloses:
“deriving the answer to the first question includes using one or more content segments stored in the session memory” (Socher in at least ¶ [0039], ¶ [0041], ¶ [0059], ¶ [0087], and ¶ [0088] discloses processing content segment(s) stored in the session memory to compute an answer to the question(s)).

In reference to claim 6. Narasimhan, Socher, and Heilman teach the system of claim 1 (as mentioned above), wherein:
Socher further discloses:
“deriving the answer to the first question includes using the first content segment in relation to the first question to compute a score for one or more content elements within the session memory, the score reflecting a relevance of the identified content element with respect to the first question” (Socher in at least ¶ [0071]-[0075], ¶ [0079]-[0081], and ¶ [0097]-[0106] discloses processing the content segment in relation to the question to compute a score for one or more content elements within the session memory, the score reflecting a relevance of the identified content element with respect to the question).

In reference to claim 7. Narasimhan, Socher, and Heilman teach the system of claim 1 (as mentioned above), wherein:
Socher further discloses:
“deriving the answer to the first question includes using a neural network to identify a second content element within the first content segment that pertains to the first question” (Socher in at least ¶ [0071]-[0075], ¶ [0079]-[0081], and ¶ [0097]-[0106] discloses processing the content segment in relation to the question to compute a score for one or more content elements within the session memory, the score reflecting a relevance of the identified content element with respect to the question).

In reference to claim 8. Narasimhan, Socher, and Heilman teach the system of claim 1 (as mentioned above), wherein the first content segment comprises:
Narasimhan further discloses:
“a vector representation of the first content segment” (Narasimhan in at least Abstract, Fig. 2, § 3, and § 4 discloses a vector representation of the content segment(s)).

In reference to claim 9. Narasimhan, Socher, and Heilman teach the system of claim 8 (as mentioned above), wherein the memory further stores instructions for causing the system to perform operations comprising:
Socher further discloses:
“encoding the first content segment using a neural network to generate a representation of the first content segment” (Socher in at least Fig. 12, ¶ [0107]-[0111], and ¶ [0136] discloses encoding the content segment(s) using a neural network to generate a representation of the content segment(s)).

In reference to claim 10. Narasimhan, Socher, and Heilman teach the system of claim 1 (as mentioned above), wherein initiating the action comprises further:
Narasimhan further discloses:
“processing the body of content based on the answer” (Narasimhan in at least Fig. 1, Fig. 2, Algorithm 1, § 3, and § 4 discloses initiating an action based on the answer, see at least steps 6-12 in Algorithm 1 “Select a random action at […] Select at = argmax Q(st; a) […] Execute action at and observe reward rt and new state st+1”).

In reference to claim 11. Narasimhan, Socher, and Heilman teach the system of claim 10 (as mentioned above), wherein further processing the body of content comprises:
Narasimhan further discloses:
“based on a determination that the answer is correct with respect to the first question, selecting a third content segment” (Narasimhan in at least Fig. 1, Fig. 2, Algorithm 1, § 3, and § 4 discloses initiating an action based on the answer, see at least steps 6-12 in Algorithm 1 “Select a random action at […] Select at = argmax Q(st; a) […] Execute action at and observe reward rt and new state st+1”);

Socher further discloses:
“identifying a content element present in the third content segment that is not present in the first content segment nor the second content segment” (Socher in at least ¶ [0033], ¶ [0037], ¶ [0039], ¶ [0088], ¶ [0090]-[0093], and ¶ [0101]-[0106] discloses identifying a content element present in the third content segment that is not present in the first content segment nor the second content segment).

In reference to claim 12. Narasimhan, Socher, and Heilman teach the system of claim 10 (as mentioned above), wherein further processing the body of content comprises:
Narasimhan further discloses:
“based on a determination that the answer is incorrect with respect to the first question, generating a second question based on the first content segment” (Narasimhan in at least Fig. 1, Fig. 2, Algorithm 1, § 3, and § 4 discloses initiating an action based on the answer, see at least steps 6-12 in Algorithm 1 “Select a random action at […] Select at = argmax Q(st; a) […] Execute action at and observe reward rt and new state st+1”);

Socher further discloses:
“processing one or more content segments stored in the session memory to compute an answer to the second question” (Socher in at least ¶ [0033], ¶ [0037], ¶ [0039], ¶ [0088], ¶ [0090]-[0093], and ¶ [0101]-[0106] discloses processing content segment(s) stored in the session memory to compute an answer to the question(s)).

In reference to claim 13. Narasimhan, Socher, and Heilman teach the system of claim 11 (as mentioned above), wherein the memory further stores instructions for causing the system to perform operations comprising:
Narasimhan further discloses:
“initiating an operation based on the body of content, as processed” (Narasimhan in at least Fig. 1, Fig. 2, Algorithm 1, § 3, and § 4 discloses initiating an operation based on the body of content, as processed; see at least Algorithm 1).

In reference to claim 14. Narasimhan teaches a method comprising:
“initiating an action based on the answer” (Narasimhan in at least Fig. 1, Fig. 2, Algorithm 1, § 3, and § 4 discloses initiating an action based on the answer, see at least steps 6-12 in Algorithm 1 “Select a random action at […] Select at = argmax Q(st; a) […] Execute action at and observe reward rt and new state st+1”).

 	Narasimhan does not explicitly disclose:
“storing a first content segment and a second content segment from a body of content in session memory”;
“comparing, with an attention network, the first content segment to the second content segment to identify a content element present in the first content segment that is not present in the second content segment”;
“encoding, with the attention network, a state representation of the first content segment in relation to the second content segment based on the content element”;
“updating the session memory with the state representation for the first content segment and the second content segment”;
“deriving, with the attention network, an answer to the first question using the state representation”;
However, Socher discloses:
“storing a first content segment and a second content segment from a body of content in session memory” (Socher in at least ¶ [0033], ¶ [0037], ¶ [0039], ¶ [0088], ¶ [0090]-[0093], and ¶ [0101]-[0106] discloses an episodic memory and attention based Gated Recurrent Unit (GRU), and storing a first content segment and a second content segment from a body of content in session memory);
“comparing, with an attention network, the first content segment to the second content segment to identify a content element present in the first content segment that is not present in the second content segment” (Socher in at least ¶ [0033], ¶ [0037], ¶ [0039], ¶ [0088], ¶ [0090]-[0093], and ¶ [0101]-[0106] discloses an episodic memory and attention based Gated Recurrent Unit (GRU), and comparing the first content segment to the second content segment to identify a content element present in the first content segment that is not present in the second content segment. Socher discloses an attention mechanism);
“encoding, with the attention network, a state representation of the first content segment in relation to the second content segment based on the content element” (Socher in at least 
“updating the session memory with the state representation for the first content segment and the second content segment” (Socher in at least ¶ [0086]-[0088] “updating the episodic memories continuously”);
“deriving, with the attention network, an answer to the first question using the state representation” (Socher in at least ¶ [0039], ¶ [0041], ¶ [0059], ¶ [0087], and ¶ [0088] discloses processing the session memory to compute an answer to the question(s));
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Narasimhan and Socher. Narasimhan teaches a Long Short-Term Memory-Deep Q-Network (LSTM-DQN) model for analyzing text. Socher teaches a unified framework that reduces every task in natural language processing to a question answering problem over an input sequence. One of ordinary skill would have motivation to combine Narasimhan and Socher because with the use of soft attention and attention based GRU performance is improved (Socher ¶ [0097]).

Narasimhan and Socher do not explicitly disclose:
“generating, with a question simulator, a first question based on a combination of the first content segment and the second content segment for the attention network”;
However, Heilman discloses:
“generating, with a question simulator, a first question based on a combination of the first content segment and the second content segment for the attention network” (Heilman in at least Fig. 1, § 1, § 4 discloses generating a question based on the content segment(s));
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Narasimhan, Socher, and Heilman. Narasimhan teaches a Long Short-

In reference to claim 15. Narasimhan, Socher, and Heilman teach the method of claim 14 (as mentioned above), wherein initiating the action comprises further:
Narasimhan further discloses:
“processing the body of content based on the answer” (Narasimhan in at least Fig. 1, Fig. 2, Algorithm 1, § 3, and § 4 discloses initiating an action based on the answer, see at least steps 6-12 in Algorithm 1 “Select a random action at […] Select at = argmax Q(st; a) […] Execute action at and observe reward rt and new state st+1”).

In reference to claim 16. Narasimhan, Socher, and Heilman teach the method of claim 15 (as mentioned above), wherein further processing the body of content comprises:
Narasimhan further discloses:
“based on a determination that the answer is correct with respect to the question, selecting a third content segment” (Narasimhan in at least Fig. 1, Fig. 2, Algorithm 1, § 3, and § 4 discloses initiating an action based on the answer, see at least steps 6-12 in Algorithm 1 “Select a random action at […] Select at = argmax Q(st; a) […] Execute action at and observe reward rt and new state st+1”);

Socher further discloses:
“comparing the third content segment to the first content segment and the second content segment to identify a content element present in the third content segment that is not present in the first content segment and the second content segment” (Socher in at least ¶ [0033], ¶ [0037], ¶ [0039], ¶ [0088], ¶ [0090]-[0093], and ¶ [0101]-[0106] discloses comparing the third content segment to the first content segment and the second content segment to identify a content element present in the third content segment that is not present in the first content segment and the second content segment).

In reference to claim 17. Narasimhan, Socher, and Heilman teach the method of claim 15 (as mentioned above), wherein further processing the body of content comprises:
Narasimhan further discloses:
“based on a determination that the answer is incorrect with respect to the first question, generating a second question based on the first content segment” (Narasimhan in at least Fig. 1, Fig. 2, Algorithm 1, § 3, and § 4 discloses initiating an action based on the answer, see at least steps 6-12 in Algorithm 1 “Select a random action at […] Select at = argmax Q(st; a) […] Execute action at and observe reward rt and new state st+1”);

Socher further discloses:
“processing one or more content segments stored in the session memory to compute an answer to the second question” (Socher in at least ¶ [0033], ¶ [0037], ¶ [0039], ¶ [0088], ¶ [0090]-[0093], and ¶ [0101]-[0106] discloses processing content segment(s) stored in the session memory to compute an answer to the question(s)).

In reference to claim 18. Narasimhan, Socher, and Heilman teach the method of claim 1 (as mentioned above), further comprising:
Narasimhan further discloses:
“initiating an operation based on the body of content, as processed” (Narasimhan in at least Fig. 1, Fig. 2, Algorithm 1, § 3, and § 4 discloses initiating an operation based on the body of content, as processed; see at least Algorithm 1).

In reference to claim 19. Narasimhan teaches:
“further processing the body of content based on the answer” (Narasimhan in at least Fig. 1, Fig. 2, Algorithm 1, § 3, and § 4 discloses initiating an action based on the answer, see at least steps 6-12 in Algorithm 1 “Select a random action at […] Select at = argmax Q(st; a) […] Execute action at and observe reward rt and new state st+1”);
“selecting a third content segment” (Narasimhan in at least Fig. 1, Fig. 2, Algorithm 1, § 3, and § 4 discloses selecting a third content segment, see at least steps 6-12 in Algorithm 1 “Select a random action at […] Select at = argmax Q(st; a) […] Execute action at and observe reward rt and new state st+1”);

Narasimhan does not explicitly disclose:
“the non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to perform operations” comprising:
“storing a first content segment and a second content segment from a body of content in session memory”;
“comparing, with an attention network, the first content segment to the second content segment to identify a content element present in the first content segment that is not present in the second content segment”;
“encoding, with the attention network, a state representation of the first content segment in relation to the second content segment based on the content element”;
“updating the session memory with the state representation for the first content segment and the second content segment”;
“deriving, with the attention network, an answer to the first question and the second content segment for the attention network”;
“comparing the third content segment to the first content segment and the second content segment to identify a content element present in the third content segment that is not present in the first content segment and the second content segment”.
However, Socher discloses:
“the non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to perform operations” (Socher in at least Fig. 13 and ¶ [0121]-[0123]) comprising:
“storing a first content segment and a second content segment from a body of content in session memory” (Socher in at least ¶ [0033], ¶ [0037], ¶ [0039], ¶ [0088], ¶ [0090]-[0093], and ¶ [0101]-[0106] discloses an episodic memory and attention based Gated Recurrent Unit (GRU), and storing a first content segment and a second content segment from a body of content in session memory);
“comparing, with an attention network, the first content segment to the second content segment to identify a content element present in the first content segment that is not present in the second content segment” (Socher in at least ¶ [0033], ¶ [0037], ¶ [0039], ¶ 
“encoding, with the attention network, a state representation of the first content segment in relation to the second content segment based on the content element” (Socher in at least ¶ [0107]-[0111], ¶ [0136], and ¶ [0171] discloses encoding a state representation of the first content segment in relation to the second content segment based on the content element);
“updating the session memory with the state representation for the first content segment and the second content segment” (Socher in at least ¶ [0086]-[0088] “updating the episodic memories continuously”);
“deriving, with the attention network, an answer to the first question and the second content segment for the attention network” (Socher in at least ¶ [0039], ¶ [0041], ¶ [0059], ¶ [0087], and ¶ [0088] discloses processing the session memory to compute an answer to the question(s));
“comparing the third content segment to the first content segment and the second content segment to identify a content element present in the third content segment that is not present in the first content segment and the second content segment” (Socher in at least ¶ [0033], ¶ [0037], ¶ [0039], ¶ [0088], ¶ [0090]-[0093], and ¶ [0101]-[0106] discloses comparing the third content segment to the first content segment and the second content segment to identify a content element present in the third content segment that is not present in the first content segment and the second content segment).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Narasimhan and Socher. Narasimhan teaches a Long Short-Term Memory-Deep 

Narasimhan and Socher do not explicitly disclose:
“generating, with a question simulator, a first question based on a combination of the first content segment and the second content segment for the attention network”;
However, Heilman discloses:
“generating, with a question simulator, a first question based on a combination of the first content segment and the second content segment for the attention network” (Heilman in at least Fig. 1, § 1, § 4 discloses generating a question based on the content segment(s));
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Narasimhan, Socher, and Heilman. Narasimhan teaches a Long Short-Term Memory-Deep Q-Network (LSTM-DQN) model for analyzing text. Socher teaches a unified framework that reduces every task in natural language processing to a question answering problem over an input sequence. Heilman teaches automatically generating questions from reading materials. One of ordinary skill would have motivation to combine Narasimhan, Socher, and Heilman because by ranking the output of rule-based natural language generation system, existing knowledge about WH-movement from linguistics can be leveraged to model the complex transformations and long distance dependencies present in questions (Heilman § 8).

In reference to claim 20. Narasimhan, Socher, and Heilman teach the computer-readable medium of claim 19 (as mentioned above), wherein:

“deriving the answer to the first question includes using the first content segment in relation to the first question to compute a score for one or more content elements within the session memory, the score reflecting a relevance of the content element with respect to the first question” (Socher in at least ¶ [0071]-[0075], ¶ [0079]-[0081], and ¶ [0097]-[0106] discloses processing the content segment in relation to the question to compute a score for one or more content elements within the session memory, the score reflecting a relevance of the identified content element with respect to the question).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871.  The examiner can normally be reached on Mon. - Fri. 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKER A LAMARDO/Primary Examiner, Art Unit 2126